Case 4:18-cr-00575 Document 283 Filed on 09/02/20 in TXSD Page 1 of 1




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 04, 2020
                                                                David J. Bradley, Clerk
